Order entered August 2, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00821-CR

                               GORDON C. BANE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 297th District Court
                                  Tarrant County, Texas
                             Trial Court Cause No. 1464818D

                                          ORDER
       Appellant’s notice of appeal was filed on June 15, 2017. Although originally filed in the

Second Court of Appeals, the appeal was transferred to this Court on July 14, 2017 by the Texas

Supreme Court pursuant to a docket equalization order. TEX. GOV. CODE ANN. § 73.001 (West

2013. On November 3, 2017, William Reagan Wynn notified the Court that he had been

retained to represent appellant. We granted prior counsel’s motion to withdraw and recognized

Mr. Wynn as appellant’s counsel.

       Appellant’s brief was originally due February 21, 2018. The Court granted a motion to

extend time to file the brief, making the brief due February 28, 2018. On March 2, 2018, we

notified Mr. Wynn by postcard that appellant’s brief was overdue. We instructed him to file the

brief and a motion to extend time to file the same within ten days or we would abate the appeal
for a hearing. The brief was not filed, no motion was filed, and we received no communication

from Mr. Wynn. By order dated March 28, 2018, we abated the appeal for a hearing to

determine why no appellant’s brief had been filed.

       On April 13, 2018, we received a supplemental reporter’s record of the abatement

hearing held that same day. In the hearing, the trial court found that appellant wanted to pursue

the appeal, that Mr. Wynn had not abandoned the appeal, and that Mr. Wynn needed additional

time to prepare the brief.   Mr. Wynn told the trial court, “I know that I can file the brief within

30 days of today’s date.” We reinstated the appeal and ordered appellant’s brief due by June 22,

2018. To date, no brief has been filed. Mr. Wynn has not communicated with this Court.

       We therefore ORDER retained counsel William Reagan Wynn to file appellant’s brief

BY 5:00 P.M. ON AUGUST 10, 2018. Mr. Wynn is cautioned that the Court will not entertain

any further motions from him for any extensions of time in this case. If Mr. Wynn does not file a

brief by 5:00 p.m. on August 10, 2018, the Court will initiate contempt proceedings against him

for the failure and refusal to obey the Court’s order. See TEX. R. APP. P. 38.8(b)(4). The Court

may also take such other actions as may be appropriate, including filing a grievance against Mr.

William Reagan Wynn and referring this matter to the State Bar of Texas Commission for

Lawyer Discipline for further proceedings.

       We DIRECT the Clerk of the Court to send a copy of this order to William Reagan

Wynn by certified mail at his address as shown in our records. We also DIRECT the Clerk to

send a copy of this order to the Honorable David Hagerman, Presiding Judge, 297th Judicial

District Court; to the Tarrant County District Attorney’s Office; and to appellant Gordon Bane,

TDCJ #02145207, Fort Stockton Unit, 1536 IH-10 East, Fort Stockton, TX 79735.

                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE